This matter came before this court on a complaint in mandamus filed by relator, Don Brown, against respondents Portsmouth City Council, among others. Relator’s prayer for relief with respect to his being recognized by respondents as the council representative of Portsmouth’s Fourth Ward is granted. However, pursuant to R.C. 3.02(C), relator shall serve in this office only until such time as the vacancy created by Harold R. Lyon’s failure to qualify for the Fourth Ward council seat is filled as directed by Section 3 of the Portsmouth Charter, which action may be taken by the city council at any time within the council’s sole discretion.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.